CONFESSION OF ERROR

PER CURIAM.
The appellant argues, the state concedes, and we hold that the inability of the court reporter to prepare transcripts of the trial and the stipulated impossibility of reconstructing the record require reversal of the judgment of conviction and remand for a new trial. Fairell v. State, 662 So.2d 428 (Fla. 3d DCA 1995); Felton v. State, 523 So.2d 775 (Fla. 3d DCA 1988); Rozier v. State, 669 So.2d 353 (Fla. 3d DCA 1996); Jackson v. State, 308 So.2d 600 (Fla. 3d DCA 1975). It is so ordered.